The NewYorkTimes
Company




David McCraw              November 5, 2018
Vice President & Deputy
General Counsel

T 212 556 4031

mccraw@nytimes.com

620 8th Avenue            VIA FEDERAL EXPRESS
New York, NY 10018
nytimes.com
                          The Honorable Margo K. Brodie
                          United States District Judge
                          Eastern District of New York
                          225 Cadman Plaza East
                          Brooklyn New York 11201

                          Re:    United States v. Leissner, 18-cr-439-MKB - Motion for Unsealing
                                 of Plea Hearing Transcript

                          Dear Judge Brodie:

                          I write on behalf of The New York Times Company ("The Times") to
                          request that the Court unseal the transcript of Defendant Tim Leissner' s
                          plea hearing, which took place on August 28, 2018 in a closed proceeding.
                          See Dkt. Entry for August 28, 2018. Though the proceedings against Mr.
                          Leissner are now largely a matter of public record, the transcript of that
                          hearing remains under seal. That sealing is contrary to both the common
                          law and First Amendment rights of access, and any basis for setting aside
                          those rights and maintaining secrecy has now disappeared. 1 Counsel for
                          Defendant has told The Times that he will oppose the motion; attorneys
                          for the Government said they have not yet determined their position.

                          There is no question that in the Second Circuit a qualified First
                          Amendment right of access attaches to the transcript of a plea hearing.
                          United States v. Haller, 837 F.2d 84, 87 (2d Cir. 1988) ("[T]he qualified

                                  1
                                   The right of access is an affirmative, enforceable public right, and
                          the standing of the press to enforce it is well settled. See, e.g., Globe
                          Newspaper Co. v. Superior Court, 457 U.S. 596, 609 n.25 (1982);
                          Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004). If the
                          Court prefers, we are prepared to move by formal motion to intervene and
                          seek the unsealing.
first amendment right of access extends to plea hearings and thus to
documents filed in connection with those hearings."); see also United
States v. Zazi, 2010 WL 2710605, at *2 (E.D.N.Y. June 30, 2010) (First
Amendment right of access to plea documents was not overcome); United
States v. Key, 2010 WL 3724358, at *3 (E.D.N.Y. Sept. 15, 2010) (same). 2
As the Second Circuit explained in Haller, "[p]lea hearings have typically
been open to the public" and access "serves to allow public scrutiny of the
conduct of courts and prosecutors." 83 7 F .2d at 86-87 (citing Globe
Newspaper, 457 U.S. at 603). Because "the taking of a plea is the most
common form of adjudication in criminal litigation," the case for access
under the qualified First Amendment right is particularly powerful in a
case like this. See id. at 87 (citing Brady v. United States, 397 U.S. 742,
752 (1970)). The transcript can remain sealed only ifthe Court makes
"specific, on the record findings demonstrating that closure is essential to
preserve higher values and is narrowly tailored to serve that interest." Id.
(quoting Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 13-14 (1986)
(internal marks and alterations omitted)).

The need for access to a transcript of a plea hearing is heightened where,
as here, the public had no notice of or opportunity to attend the proceeding
itself. The Second Circuit in the closely related context of sentencing has
powerfully explained why public access to the adjudicatory portions of a
criminal proceeding is so vital:

      There is no doubt that witnessing a sentencing in person is a more
      powerful experience than reading a transcript of the proceeding. A
      sentencing proceeding is a solemn occasion at which the judge has
      the weighty duty of determining the fate of another human being. A
      transcript of the proceeding does not convey the impact that the
      judge's words and actions have on the defendant and any friends or
      family members present. Furthermore, the ability to see the

       2
          The plea hearing transcript is also subject to a right of access
under the common law, but focus here is on the First Amendment since it
sets a more stringent standard for sealing. See, e.g., In re Application of
Nat 'l Broad. Co., 635 F.2d 945, 952 (2d Cir. 1980) (common law right to
exhibits at criminal trial); see also Newsday LLC v. Cty. of Nassau, 730
F.3d 156, 165 (2d Cir. 2013) (analyzing access under higher First
Amendment standard).


                                     2
      application of sentencing laws in person is important to an informed
      public debate over these laws. Observing the effect of laws that
      expand or contract the discretion of judges in imposing sentences in
      individual cases may provide a valuable perspective.

United States v. Alcantara, 396 F.3d 189, 199 (2d Cir. 2005).

The converse is true here, where the public had no ability to witness the
plea hearing. The transcript must serve as the much-needed, if imperfect,
substitute for the absence of the public access that is the lifeblood of the
judicial system.

We see nothing in the record that would counsel in favor of continued
secrecy. We assume that the plea session was secret to avoid tipping off
others that a criminal investigation involving Defendant was ongoing.
That rationale is gone now that the charges against Mr. Leissner and his
alleged confederates have become public. See Matthew Goldstein,
Alexandra Stevenson, and Emily Flitter, Goldman Sachs Ensnarled in
Vast JMDB Fraud Scandal, New York Times (Nov. 1, 2018),
https://nyti.ms/2Dil5B .

The high degree of public interest in this prosecution also bolsters the case
for access to the transcript. The allegations of the prosecutors are that a
small group of people - including Mr. Leissner, a former employee at an
American bank - joined in a scheme to embezzle billions of dollars from a
state-run investment fund in Malaysia. Id. The former Malaysian Prime
Minister, who was also reportedly involved, lost his re-election bid and is
now the subject of corruption charges. Id.

Put simply, the public is watching this case. Its confidence in the
administration of justice depends on the openness of these proceedings,
particularly given the swift conclusion of the case against Mr. Leissner.
The words of Chief Justice Burger in Richmond Newspapers v. Virginia,
446 U.S. 555, 572 (1980), are particularly apt:

       People in an open society do not demand infallibility from their
       institutions, but it is difficult for them to accept what they are
       prohibited from observing. When a criminal trial is conducted in
       the open, there is at least an opportunity both for understanding the
       system in general and its workings in a particular case ....


                                      3
There is no basis here for the continued sealing.

We thank the Court for its consideration of the matter.

Respectfully submitted,




David McCraw




                                     4
